DETAILED ACTION
		Application No. 16/746,381 filed on 01/17/2020 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1-3, 5-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At Step 1: The claims 1, 11 and 20 recites receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data... Therefore, the claims are directed to a process which is a statutory category of invention.
At Step 2A, prong 1, the independent claims 1, 11 and 20 recite limitations of “receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data”. This process receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data. This process can be a mental process, as a person can perform to receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data. Such step of performing a data processing task that is nothing more than a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 11 and 20 recite an abstract idea.
At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 20 recites additional elements “receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data ...;”.
The limitations, “receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data...;” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receive raw data…., receiving operation on a training data…., sending …., determining a new data…., storing the new data..;” for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra solution activity, for instance "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).
The combination of these additional elements also fails to integrate the recited judicial exceptions into a practical application of the exceptions. In particular, the claim recites additional element – a storage system (in claims 11, 20), a storage system in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of accessing, parsing, optimizing, generating and storing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At Step 2B, If a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the "Mental Processes" and grouping of "Abstract Ideas". Accordingly, the claims recite abstract ideas. Claims 1, 11 and 20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible. 
Claims 2-3, 5-6 and 10 are dependent on claim 1 and includes all the limitation of claim 1. Therefore, claims 2-3, 5-6 and 10 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “a graphical processing unit for operation on the training data set in the primary storage system”, “a data preparer configured to: receive the raw data from the data ingester; prepare the training data set from aggregate raw data; and store the training data set to the primary storage system”, “aggregate raw data”, “store active model instances for use by the model server; and send archival model instances and related training data sets to the secondary storage system” and “configured to store the raw data into at least one data object stored in the cloud storage system; and the notifier is configured as a service running on the cloud storage system”, which is abstract idea of a generic computer component of parsing and manipulating data, and therefore, does not amount to significantly more than the abstract idea.
Dependent claims 12-13, 15-16 are rejected under 35 U.S.C 101 not patent eligible subject matter for the same reason address in claims 2-3, 5-6 and 10 above.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 	In claim 1, the limitation " a data ingester configured to receive, a model trainer configured to operate, a model server configured to deploy…, " has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, they use "data ingester", “a model trainer”, “a model server” coupled with functional language "configured to." without reciting sufficient structure to achieve the function.

Dependent claims are rejected to as having the same deficiencies as the claim it depends from.

In claim 20, the limitation " means for, storing environment information " has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term "raw data, model instance, new data" coupled with functional language " means for receiving, means for generating, means for deploying, means for determining, means for initiating." without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez et al (US 2017/0085509 A1) in view of Ralhan (US 2019/0354809 A1) further in view of Grunwald et al (US 11360689 B1).

	As per claim 1, Fernandez teaches a system, comprising: a primary storage system (figs.1-3); a data ingester configured to receive raw data for processing through a computational model ([0013], [0042], e.g., distribution of “raw” or a posted social media content, wherein the posted social media content received from social media sources providing computational models and social media is transformed from being in its “raw” state); 
Fernandez does not explicitly teach a model trainer configured to operate on a training data set in the primary storage system to generate a model instance of the computational model and a model server configured to deploy the model instance of the computational model for use by a client system;
However, Ralhan teaches a model trainer configured to operate on a training data set in the primary storage system to generate a model instance of the computational model ([0154]-[0155], e.g., operations of automated (P2V) model training with new data within a computational model process and trigger a new round of (P2V) training and generate a (P2V) model) and a model server configured to deploy the model instance of the computational model for use by a client system ([0107]-[0109], e.g., Computational model process may proceed to model building, tuning, and evaluation);
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Ralhan with the teachings of Fernandez in order to enabling a method and a system to generate and build a model instance of the computational model in efficient manner (Ralhan).
Fernandez and Ralhan do not explicitly teach determine a new data element received by the data ingester; and initiate, in parallel with the primary storage system storing the new data element, the model server to evaluate the new data element using the model instance of the computational model.  
However, Grunwald teaches determine a new data element received by the data ingester and initiate, in parallel with the primary storage system storing the new data element, the model server to evaluate the new data element using the model instance of the computational model (col.37, lines 11-16, e.g.,  discloses wherein cloud computing instances that are needed to locally store all of the data stored by the cloud-based storage system in order to more rapidly pull data from the cloud-based object storage and into the new cloud computing instances, as each new cloud computing instance can (in parallel) retrieve some portion of the data stored by the cloud-based storage system).  
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Grunwald with the teachings of Fernandez and Ralhan in order to efficiently enabling a method and system for storing the data in data storage and in parallel retrieving the data stored by the storage system (Grunwald).

 	As per claim 2, further comprising: a graphical processing unit, wherein the model trainer is instantiated in the graphical processing unit for operation on the training data set in the primary storage system (see rejection of claim 1 above and further see figs.5, 18-23 of Ralhan, e.g., operation on the training data).  

 	As per claim 3, further comprising: a data preparer configured to: receive the raw data from the data ingester,; prepare the training data set from aggregate raw data ([0013], [0042], e.g., distribution of “raw” or a posted social media content, wherein the posted social media content received from social media sources providing computational models and social media is transformed from being in its “raw” state, Fernandez); and store the training data set to the primary storage system (see rejection of claim 1 above and further see figs.5, 18-23 of Ralhan, e.g., operation on the training data).
  
 	As per claim 5, wherein the primary storage system stores aggregate raw data ([0013], [0042], e.g., distribution of “raw” or a posted social media content, wherein the posted social media content received from social media sources providing computational models and social media is transformed from being in its “raw” state, Fernandez).  

 	As per claim 6, further comprising: a secondary storage system configured to archive archival model instances, wherein: the model trainer is further configured to generate a plurality of model instances over time; the primary storage system is further configured to: store active model instances for use by the model server and send archival model instances and related training data sets to the secondary storage system (see rejection of claim 1 and further see Fig.4A-9 of Grunwald, e.g., a backup storage system synchronously replicated dataset from primary storage).  

  	As per claim 10, wherein: the primary storage system is configured as a cloud storage system including rack-scale all-flash storage; the data ingester is further configured to store the raw data into at least one data object stored in the cloud storage system and the notifier is configured as a service running on the cloud storage system (see rejection of claim 1 above and further see [0039]-[0046], [0066]-[0067], [0072] of Ralhan, e.g., storing the raw or unstructured data into at least one data object stored in the cloud networking system).  

Regarding claim 11, claim 11 is rejected for substantially the same reason as claim 1 above. 

Regarding claims 12-13, 15-16, claims 12-13, 15-16 are rejected for substantially the same reason as claims 2-3, 5-6, 10 above. 

Regarding claim 20, claim 20 is rejected for substantially the same reason as claim 1 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].

Allowable Subject Matter
	Claims 4, 7, 14 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8-9 dependent from claim 7 and also objected as allowable subject matter. Claims 18-19 dependent from claim 17 and also objected as allowable subject matter. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Andersh et al discloses US 2003/0100972 A1 Reusable Software Components for Invoking Computational Models.
Kim discloses US 2019/0026189 A1 METHOD AND DEVICE OF ARCHIVING DATABASE AND METHOD AND DEVICE OF RETRIEVING ARCHIVED DATABASE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166